                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION - DETROIT

IN RE:
         PATRICK JOSEPH DOMAGALSKI                       CASE NO. 19-54704-MAR
                                                         CHAPTER 13
                                                         HONORABLE MARK A. RANDON
               DEBTOR.
_________________________________/
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
_______________________________________/


                                   AFFIDAVIT OF DEFAULT

STATE OF MICHIGAN)

COUNTY OF MACOMB)

         Craig S. Schoenherr, Sr. states as follows:

         1.     He is the attorney of record for Santander Consumer USA Inc. dba Chrysler

Capital (“Creditor”) in this matter.

         2.     The Creditor holds a valid, perfected security interest in a certain 2018 Jeep

Compass bearing vehicle identification number 3C4NJDCB3JT372847.

         3.     On April 15, 2020, an Order for Modification of the Automatic Stay and

Resolving Motion for Relief from the Automatic Stay was entered with this Court, requiring

Debtor to make the following payments:




  19-54704-mar        Doc 47     Filed 10/05/20        Entered 10/05/20 16:53:20   Page 1 of 2
       May 12, 2020:          regular monthly payment of $363.42
       June 12, 2020:         $431.92 plus the regular monthly payment of $363.42 = $795.34
       July 12, 2020:         $431.92 plus the regular monthly payment of $363.42 = $795.34
       August 12, 2020:       $431.92 plus the regular monthly payment of $363.42 = $795.34
       September 12, 2020:    $431.92 plus the regular monthly payment of $363.42 = $795.34
       October 12, 2020:      $431.92 plus the regular monthly payment of $363.42 = $795.34
       November 12, 2020:     $431.92 plus the regular monthly payment of $363.42 = $795.34

       4.      The Order stated that if the Debtor fails to make any of the above payments, the

Automatic Stay of 11 U.S.C. § 362 is terminated upon the submission of an Affidavit of Default

to the Court and service of said Affidavit on the Trustee as to the 2018 Jeep Compass bearing

vehicle identification number 3C4NJDCB3JT372847.

       5.      On October 5, 2020, the Creditor reviewed the Debtor’s account, and the account

was past due for the June 12, 2020, payment for a total past due of $3,181.36.

       6.      The Debtor failed to make payments as required by the Order.

       7.      The Debtor has failed to comply with the terms of the Order.

       8.      Upon the failure of the Debtor to comply with the terms of the Order, the

Automatic Stay of 11 U.S.C. ' 362 is terminated as to the interest of Santander Consumer USA

Inc. dba Chrysler Capital in the 2018 Jeep Compass bearing Vehicle Identification Number

3C4NJDCB3JT372847.

                                             O’REILLY RANCILIO P.C.

                                             /s/ Craig S. Schoenherr, Sr.
                                             ________________________________
                                             CRAIG S. SCHOENHERR, SR. (P32245)
                                             Attorney for Creditor
                                             12900 Hall Road, Suite 350
                                             Sterling Heights, MI 48313-1151
                                             (586) 726-1000
                                             ecf@orlaw.com


DATED: October 5, 2020




  19-54704-mar      Doc 47     Filed 10/05/20     Entered 10/05/20 16:53:20      Page 2 of 2
